DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,948,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain similar limitations as outlined in the Table below.

Instant application
US 10,948,754
Claim 1:  A curved display module comprising:
Claim 1: A curved display module comprising: 
a curved display panel curved with a first curvature in a first direction;
a curved display panel curved with a first curvature in a first direction; 

a plurality of flexible circuit films connected to a side portion of the curved display panel;
a plurality of driving chips each mounted on a flexible circuit film of the flexible circuit films, wherein at least one driving chip of the plurality of driving chips is mounted on at least one flexible circuit film of the plurality of flexible circuit films with a tilt with respect to the first direction;
a plurality of driving chips each mounted on a flexible circuit film of the flexible circuit films, wherein at least one driving chip of the plurality of driving chips is mounted on at least one flexible circuit film of the plurality of flexible circuit films with a tilt with respect to the first direction; 
a printed circuit board connected to the plurality flexible circuit films and curved with a second curvature in the first direction, wherein a virtual line passing through a center point of the at least one driving chip in a long-axis direction thereof is inclined with respect to the first direction.
a printed circuit board connected to the plurality flexible circuit films and curved with a second curvature in the first direction, a virtual line passing through a center point of each of the driving chips in a long-axis direction of each of the driving chips is substantially parallel to a tangent at a contact point at which a normal line perpendicular to the virtual line at the 
Claim 2: wherein the curved display panel is substantially parallel to a second direction crossing the first direction, and an angle between a virtual line passing through the at least one driving chip in the long-axis direction and a virtual line passing through the at least one driving chip in the first direction is greater than about 0 degrees and smaller than about 90 degrees.
Claim 2: wherein the curved display panel is substantially parallel to a second direction crossing the first direction, and an angle between a virtual line passing through the at least one driving chip in the long-axis direction and a virtual line passing through the at least one driving chip in the first direction is greater than 0 degrees and smaller than 90 degrees.
Claim 3: wherein the angle increases as a distance from a reference line passing through a center of the curved display panel and parallel to the second direction increases in the first direction.
Claim 3: wherein the angle increases as a distance from a reference line passing through a center of the curved display panel and parallel to the second direction increases in the first direction.
Claim 4: wherein a first flexible circuit film among the flexible circuit films is disposed at a first side with respect to the reference line, a second flexible circuit film among the flexible circuit films is disposed at a second side opposite to the first side with respect to 
Claim 4: wherein a first flexible circuit film among the flexible circuit films is disposed at a first side with respect to the reference line, a second flexible circuit film among the 
Claim 5:  wherein the first angle is defined by an angle between a first virtual line passing through the first driving chip in the long-axis direction and a second virtual line passing through the first driving chip in the first direction, the second angle is defined by an angle between a third virtual line passing through the second driving chip in the long-axis direction and a fourth virtual line passing through the second driving chip in the first direction, and each of the first and second angles is greater than about 0 degrees and smaller than about 90 degrees.
Claim 5: wherein the first angle is defined by an angle between a first virtual line passing through the first driving chip in the long-axis direction and, a second virtual line passing through the first driving chip in the first direction, the second angle is defined by an angle between a third virtual line passing through the second driving chip in the long-axis direction and a fourth virtual line 
Claim 6: wherein the first and second driving chips are tilted symmetrically to each other with respect to the reference line, and the first and second driving chips spaced apart from the reference line by a same distance are tilted with a same angle.
Claim 6:  wherein the first and second driving chips are tilted symmetrically to each other with respect to the reference line, and the first and second driving chips spaced apart from the reference line by a same distance are tilted with a same angle.
Claim 7: wherein the printed circuit board comprises: a first printed circuit board connected to the first flexible circuit film; and a second printed circuit board connected to the second flexible circuit film.
Claim 7: wherein the printed circuit board comprises: a first printed circuit board connected to the first flexible circuit film; and a second printed circuit board connected to the second flexible circuit film.
Claim 8: wherein the first printed circuit board is disposed at the first side with respect to the reference line, and the second printed circuit board is disposed 
Claim 8: wherein the first printed circuit board is disposed at the first, side with respect to the reference line, and the second printed circuit board 
Claim 9:  wherein, when a contact print at which a first side of the flexible circuit film makes contact with the curved display panel is referred to as a first contact print, an angle (θ) is equal to an angle between a normal line vertically passing through the first contact point and the first side of the flexible circuit film.
Claim 9: wherein, when a contact point at which a first side of the flexible circuit film makes contact with the curved display panel is referred to as a first contact point, an angle (θ) is equal to an angle between a normal line vertically passing through the first contact point and the first side of the flexible circuit film.
Claim 10: when a contact point at which the first side makes contact with the printed circuit board is referred to as a third contact print and a contact point at which the normal line makes contact with the printed circuit board is referred to as a fifth contact point, the angle (θ) satisfies the following Equation of θ = tan-1  (δ1/T1) wherein the “δ1” denotes a separation distance between the third contact point and the fifth contact point, and the “T1” denotes a separation distance 
Claim 10: when a contact point at which the first side makes contact with the printed circuit board is referred to as a third contact point and a contact point at which the normal line makes contact with the printed circuit board is referred to as a fifth contact point, the angle (θ) satisfies the following Equation of θ = tan-1  (δ1/T1) wherein the the “δ1” denotes a 1” denotes a separation distance between the first contact point and the fifth contact point.
Claim 11: wherein the second curvature is smaller than the first curvature.
Claim 11: wherein the second curvature is smaller than the first curvature.
Claim 12: A curved display apparatus composing:
Claim 12: A curved display apparatus comprising:
a curved display panel curved with a first curvature in a first direction;
a curved display panel curved with a first curvature in a first direction;
a first receiving member accommodating the curved display panel;
a first receiving member accommodating the curved display panel; 
a plurality of flexible circuit films connected to a side portion of the curved display panel; 
a plurality of driving chips each mounted on a flexible circuit film of the flexible circuit films, wherein at least one driving chip of the plurality of driving chips is mounted on at least one flexible circuit film of the plurality of flexible circuit films with 

a plurality of driving chips each mounted on a flexible circuit film of the flexible circuit films, wherein at least one driving chip of the plurality of driving chips is mounted on at least one flexible circuit film of the plurality of flexible circuit films with a tilt with respect to the first direction; 
a printed circuit board connected to the plurality of flexible circuit films and curved with a second curvature in the first direction, wherein a virtual line passing through a center point of the at least one driving chip in a long-axis direction thereof is inclined with respect to the first direction.
a printed circuit board connected to the plurality of flexible circuit films and curved with a second curvature in the first direction, a virtual line passing through a center point of each of the driving chips in a long-axis direction of each of the driving chips is substantially parallel to a tangent at a contact point at which a normal line substantially perpendicular to the virtual line at the center point meets the curved display panel.
Claim 13: wherein the curved display panel is substantially parallel to a second direction crossing the first direction, and an angle between a virtual line passing through the at least one driving chip of the driving chips in the long-axis direction and a virtual line passing through the at least one driving chip in the first direction is greater than about 0 degrees and smaller than about 90 degrees.
Claim 13: wherein the curved display panel is substantially parallel to a second direction crossing the first direction, and an angle between a virtual line passing through the at least one driving chip of the driving chips in the long-axis direction and a virtual line passing through the at least one driving chip in the first direction is greater than about 0 degrees and smaller than 90 degrees.
Claim 14: wherein the printed circuit board is disposed on a rear surface of the first receiving member along a curved side of the curved display panel.
Claim 14: wherein the printed circuit board is disposed on a rear surface of the first receiving member along a curved side of the curved display panel.
Claim 15: wherein the first receiving member comprises: a bottom portion having a rectangular shape, curved in the first direction, and parallel to the second direction; and sidewall portions extending upward from side surfaces of the bottom portion, wherein the curved display panel is accommodated in a space defined by the bottom portion and the sidewall 


Claim 16: a backlight unit disposed under the curved display panel, accommodated in the first receiving member; and a second receiving member supporting an edge portion of the curved display panel.
Claim 16: a backlight unit disposed under the curved display panel, accommodated in the first receiving member; and a second receiving member supporting an edge portion of the curved display panel.
Claim 17:  a third receiving member, wherein an upper surface of the curved display panel comprises a display area displaying an image and a non-display area surrounding the display area, and the third receiving member substantially covers the non-display area of the curved display panel.
Claim 17: a third receiving member, wherein an upper surface of the curved display panel comprises a display area displaying an image and a non-display area surrounding the display area, and the third receiving member substantially covers the non-display area of the curved display panel.
Claim 18: wherein the third receiving member comprises: a front surface cover portion covering the non-display area; and a side surface cover portion extending from the front surface cover portion and disposed to surround the sidewall portions of the first receiving member.
Claim 18: wherein the third receiving member comprises: a front surface cover portion covering the non-display area; and a side surface cover portion extending from the front surface cover portion and disposed to surround the sidewall portions of the first receiving member.
Claim 19: wherein the third receiving member comprises a metal material, the driving chips mounted on the flexible circuit films are disposed between the outer side surface of the sidewall portion and the side surface cover portion, and an inner side surface of the side surface cover portion directly makes contact with an upper surface of the driving chips.
Claim 19: wherein the third receiving member comprises a metal material, the driving chips mounted on the flexible circuit films are disposed between the outer side surface of the sidewall portion and the side surface cover portion, and an inner side surface of the side surface cover portion directly makes contact with an upper surface of the driving chips.
Claim 20: wherein the angle increases as a distance from a reference line passing through a center of the curved display panel and parallel to the second direction increases in the first direction.
Claim 20: wherein the angle increases as a distance from a reference line passing through a center of the curved display panel and 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871